TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 16, 2022



                                      NO. 03-22-00168-CV


                                    Natalie Stroup, Appellant

                                                 v.

                              Daniel Silas Bassett Trust, Appellee




      APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the order signed by the trial court on November 10, 2021. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.